Case 1:17-cv-00130-WES-PAS Document 28 Filed 05/21/21 Page 1 of 1 PageID #: 923




                     UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF RHODE ISLAND

  ______________________________
                                )
  IRVIN R. CAESAR,              )
                                )
            Plaintiff,          )
                                )
       v.                       )                C.A. No. 17-130 WES
                                )
  AAA NORTHEAST,                )
                                )
            Defendant.          )
  ______________________________)

                                    ORDER

        On May 6, 2021, Magistrate Judge Patricia A. Sullivan issued

  a Report and Recommendation, ECF No. 27, recommending that the

  Court deny Defendant’s Motion for Summary Judgment, ECF No. 19.

  See R. & R. 28.      After having carefully reviewed the relevant

  papers, and having heard no objections, the Court ACCEPTS the

  report and ADOPTS the recommendations and reasoning set forth

  therein, pursuant to 28 U.S.C. § 636(b)(1)(C).              Accordingly,

  Defendant’s Motion for Summary Judgment, ECF No. 19, is DENIED.



  IT IS SO ORDERED.



  William E. Smith
  District Judge
  Date: May 21, 2021
